NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



FRANCIS BAHR, DOC #C09990,       )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-3104
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed March 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Nancy Moate Ley,
Judge.

Francis Bahr, pro se.



PER CURIAM.


             Affirmed.


CASANUEVA, CRENSHAW, and ROTHSTEIN-YOUAKIM, JJ., Concur.